DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 15, it is unclear whether applicant is claiming the combination of the case and the exercise mat or whether applicant is claiming the sub combination of the case which is capable of being used with an exercise mat.  In particular, the claims recite in the preamble, a hygienic case intended to be used with an exercise mat.  However, the body of the claims recite the case having at least first, second, third and fourth positions where these positions are in relation to an unclaimed exercise mat, i.e. “in a third position, the hygienic case is rollingly interleaved with the exercise mat.”.  It is unclear how the case can have these positions if the exercise mat is not explicitly claimed in conjunction with the case and is only claimed as a statement of intended use with the case.  For purposes of examination, claims will 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-15, 17-18, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 6,751,816 to Wechsler.
Regarding claim 1, Wechsler discloses a hygienic case (Fig 22) to be used with an exercise mat as recited (note that statements of intended use are given little patentable weight), the case comprising a flat material comprising a liner portion (78) and cover portion (79), each of the liner and cover having a first side and opposite second side (bottom, top), the liner portion having a hygienic surface  on the first side (bottom surface facing mat 51, hygienic because it relates to health and exercise) an contamination surface on the second side (top surface when flat), liner portion (78) shaped to receive an exercise mat as recited since it has the structure as recited, the hygienic surface capable of being positioned against a mat (51) as recited, the liner portion having flexibility to rollingly fold into a tubular roll (Fig 22), the cover 
Regarding claim 3, as best understood, Wechsler discloses the hygienic surface having a surface area capable of being larger than the mat depending on the mat used.
Regarding claim 4, Wechsler further discloses cover portion removable connected to liner portion by a liner fastener (83).
Regarding claim 6, Wechsler further discloses cover fastener comprising hook and loop (83).
Regarding claim 7, Wechsler further discloses flat material comprising plurality of layers being different materials (different fabric assemble, col. 9, ll. 45-50).
Regarding claim 8, Wechsler further discloses cover portion (79) surrounding tubular roll (Fig 21).

Regarding claim 10, Wechsler further discloses lateral ends comprising drawstrings (82).
Regarding claim 11, Wechsler further discloses cover portion (79) wider than liner portion (78) (Fig 22).
Regarding claim 12, Wechsler further discloses a strap (53).
Regarding claim 13, Wechsler further discloses a pocket (col. 9, ll. 60-62).
Regarding claim 14, Wechsler further discloses flat material being water resistant (col. 9, ll. 50-51).
Regarding claim 15, Wechsler discloses a hygienic case (Fig 22) to be used with an exercise mat as recited (note that statements of intended use are given little patentable weight), comprising a flat liner comprising a hygienic layer (bottom layer facing mat 51) and contamination layer (top layer when flat), the hygienic layer capable of receiving a mat (51) when not in use and provide contaminant free surface as recited since it has the structure as recited, the liner having flexibility of fold into a tubular roll (Fig 21), wherein the hygienic layer can be used with an exercise mat as recited upon rolling the flat liner, flat cover (79) removable connected to an end of the liner, the cover comprising a protective outer layer and inner layer, the inner layer shaped to encircle the roll (Fig 21), the protective outer layer positioned external to inner layer, a cover fastener (78) connected to the cover, the cover fastener (78) disposable about the cover to secure the cover in a closed position about the roll whereby user side of mat is isolated from contaminants.  In particular, since the prior art has the structure as recited of the case, then it is capable of functioning with a mat as recited.  Furthermore, the Wechsler case is capable of being placed in the recited first (flat positions such as Fig 15 without mat removed since mat is removable from cover (col. 6, ll. 1-10), second (flat position such as Fig 25 where 
Regarding claim 17, Wechsler further discloses cover portion (79) wider than liner portion (78) (Fig 22).
Regarding claim 18, Wechsler further discloses flat cover having lateral edges (at 81) to cover ends of the tubular roll.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wechsler in view of US Patent No. 3,270,791 to Harris.
Regarding claim 2, 16, Wechsler discloses the case of claim 1, 15 except for plurality disposable sheets.  However, Harris discloses a flexible case for storage and in particular discloses disposable sheets (12) to form multiple layers for insertion and retention of articles.  One of ordinary skill in the art would have found it obvious to incorporate disposable sheets to .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wechsler in view of Applicant’s Admitted Prior Art (AAPA).
Regarding claim 5, Wechsler teach the case of claim 4 except for the liner fastener being a zipper. However, official notice was taken in that zipper fasteners were known in the art and since applicant has not challenged the official notice thus admitting that zipper fasteners were known in the art, one of ordinary skill in the art would have found it obvious to substitute the hook and loop fasteners of Wechsler with functionally equivalent zippers in order to keep the case rolled since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).

Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach a hygienic case which is to be used with an exercise mat as recited.  However, statements of intended use are given little patentable weight and so long as prior art has the structure of the hygienic case as recited, then it can also be used as recited.  In the instant case, the case can be used with an exercise mat as recited and thus would read on the claims regardless of whether the prior art teaches the intended use of the case to interact with a mat as recited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735